DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 1/28/2022 is acknowledged.
Applicant amended claims 1, 6, 11, and 17; and cancelled claim 20. 
Applicant added claim 21.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-13, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2015/0228646) (hereafter Ho), in view of Yim et al. (US 2017/0162675) (hereafter Yim).
Regarding claim 1, Ho discloses a method for forming a semiconductor device structure, comprising: 
forming a first dielectric layer 112 (Fig. 2B, paragraph 0029) over a substrate 102 (Fig. 2B, paragraph 0027); 
forming a first metal gate structure (124 and 126 of 118 in Fig. 2E, paragraph 0032) in the first dielectric layer (element number is not shown in Fig. 2E but see 112 in Fig. 2B), wherein the first metal gate structure (124 and 126 of 118 in Fig. 2E) comprises a first metal electrode (124 and 126 of 118 in Fig. 2E, paragraph 0032); 
forming a second metal gate structure (122 and 124 of 120 in Fig. 2E, paragraph 0032) 
forming a mask structure 311 (Fig. 2F, paragraph 0038) covering the first metal gate structure (124 and 126 of 118 in Fig. 2E) and exposing the second metal gate structure (122, 124, and 126 of 120 in Fig. 2E); 
etching (see Fig. 2G, paragraph 0040) a portion of the second gate dielectric layer (element number is not shown in Fig. 2G but see 122 of 120 in Fig. 2E) and a portion of the second metal electrode (element numbers are not shown in Fig. 2G but see 124 of 120 in Fig. 2E) of the second metal gate structure to form a first conductive portion (element number is not shown in Fig. 2G but see 124 of 120 in Fig. 2E) extending above a top surface (element number is not shown in Fig. 2G but see top surface of the horizontal portion of 122 of 120 in Fig. 2E) of the second gate dielectric layer (element numbers are not shown in Fig. 2G but see 122 of 120 in Fig. 2E); 
forming a metal layer (126 of 120 in Fig. 2E, paragraph 0032) over the first conductive portion (124 of 120 in Fig. 2E), wherein the metal layer (126 of 120 in Fig. 4C) has a recess (region where 122 and 124 are formed above the vertically protruding portions of 102 in Fig. 4C), and a top portion of the first conductive portion (124 of 120 in Fig. 4C) extends into the recess.  
Ho does not disclose the metal layer is in direct contact with a topmost surface of the second gate dielectric layer.
Yim discloses the metal layer 430 (Fig. 1H, paragraph 0057) is in direct contact with a topmost surface of the second gate dielectric layer 410 (Fig. 1H, paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ho to include the metal layer is in direct 
Regarding claim 2, Ho further discloses the method as claimed in claim 1, further comprising: etching (see Fig. 2G, paragraph 0040) the metal layer (element number is not shown in Fig. 2G but see 126 of 120 in Fig. 2E); simultaneously etching (see “etching back process” in paragraph 0038) the first metal electrode (124 and 126 of 118 in Fig. 2E), such that a top surface of the first metal electrode (124 and 126 of 118 in Fig. 2E) is higher than a top surface of the first conductive portion (124 of 120 in Fig. 2E).
Regarding claim 5, Ho further discloses the method as claimed in claim 1, further comprising: forming a second dielectric layer 130 (Fig. 2I, paragraph 0046) over the metal layer (element number is not shown in Fig. 2I but see 126 of 120 in Fig. 2E), wherein the second dielectric layer 130 (Fig. 2I) is separated from the second gate dielectric layer (element number is not shown in Fig. 2I but see 122 of 120 in Fig. 2E) by the metal layer (element number is not shown in Fig. 2I but see 126 of 120 in Fig. 2E).  
Regarding claim 6, Ho further discloses the method as claimed in claim 1, further comprising: forming a second work function layer (additional layer of 124 formed below 124 of 120 in Fig. 2E; and see paragraph 0036, wherein “It should be noted that additional layers may be formed above and/or below gate dielectric layer 122, work function metal layer 124, and metal gate electrode layer 126, such as liner layers, interface layers, seed layers, adhesion layers, barrier layers, or the like.  In addition, gate dielectric layer 122, work function metal layer 124, and metal gate electrode layer 126 may include one or more materials and/or one or more layers.”) over a second gate dielectric layer (additional layer of 122 formed above 122 of 120 in Fig. 2E; and see paragraph 0036); etching (see Fig. 2G and paragraph 0040) a portion of the second work function layer (additional layer of 124 formed below 124 of 120 in Fig. 2E; and see 
Regarding claim 7, Ho further discloses the method as claimed in claim 1,wherein the second metal gate structure (122 and 124 of 120 in Fig. 2E) has a second width (W2 in Fig. 2A, paragraph 0042), the first metal gate structure (124 and 126 of 118 in Fig. 2E) has a first width (W1 in Fig. 2A, paragraph 0042), and the first width is greater (see paragraph 0042, wherein “second width W.sub.2 smaller than first width W.sub.1”) than the second width.  
Regarding claim 8, Ho further discloses the method as claimed in claim 1, before forming the first dielectric layer 112 (Fig. 2B, paragraph 0029), the method further comprises: forming a first dummy gate structure (110 of 104 in Fig. 2A, paragraph 0022) and a second dummy gate structure (110 of 106 in Fig. 2A, paragraph 0022) over the substrate 102 (Fig. 2A), wherein after forming the first dielectric layer 112 (Fig. 2B), the first dielectric layer 112 (Fig. 2B) surrounds the first dummy gate structure (110 of 104 in Fig. 2A) and the second dummy gate structure (110 of 106 in Fig. 2A), wherein after forming the first dielectric layer 112 (Fig. 2B), the method further comprises: removing (see Fig. 2D and paragraph 0031) the first dummy gate structure (110 of 104 in Fig. 2A) and the second dummy gate structure (110 of 106 in Fig. 2A) to form a first trench 114 (Fig. 2D, paragraph 0031) and a second trench 116 (Fig. 2D, paragraph 0031) in the first dielectric layer.  
Regarding claim 9, Ho further discloses the method as claimed in claim 1, further comprising: forming two second spacers (element number is not shown in Fig. 2E but see 303 in Fig. 2A, paragraph 0058) adjacent to the second metal gate structure (122 and 124 of 120 in Fig. 2E, paragraph 0032), wherein the first conductive portion (124 of 120 in Fig. 2E) is separated from the second spacers (element number is not shown in Fig. 2E but see 303 in Fig. 2A, paragraph 0058) by the metal layer (126 of 120 in Fig. 2E).  
Regarding claim 10, Ho further discloses the method as claimed in claim 1, wherein a 
Regarding claim 11, Ho discloses a method for forming a semiconductor device structure, comprising: 
forming a first dielectric layer 112 (Fig. 2B, paragraph 0029) over a substrate 102 (Fig. 2B, paragraph 0027), wherein the first dielectric layer 112 (Fig. 2B) has a first trench 114 (Fig. 2D, paragraph 0031) with a first width (W1 in Fig. 2A, paragraph 0042) and a second trench 116 (Fig. 2D, paragraph 0031) with a second width (W2 in Fig. 2A, paragraph 0042) that is less (see paragraph 0042, wherein “second width W.sub.2 smaller than first width W.sub.1”) than the first width (W1 in Fig. 2A); 
forming a first metal gate structure (124 and 126 of 118 in Fig. 2E, paragraph 0032) in the first trench 114 (Fig. 2D), wherein the first metal gate structure (124 and 126 of 118 in Fig. 2E) comprises a first metal material electrode (124 and 126 of 118 in Fig. 2E, paragraph 0032); 
forming a second metal gate structure (122 and 124 of 120 in Fig. 2E, paragraph 0032)  in the second trench 116 (Fig. 2D), wherein the second metal gate structure (122 and 124 of 120 in Fig. 2E) comprises a second metal material electrode (124 of 120 in Fig. 2E, paragraph 0032); 
forming a mask structure 311 (Fig. 2F, paragraph 0038) covering the first metal gate structure (124 and 126 of 118 in Fig. 2E) and exposing the second metal gate structure (122, 124, and 126 of 120 in Fig. 2E); 
etching (see Fig. 2G, paragraph 0040) the second metal material electrode (element numbers are not shown in Fig. 2G but see 124 of 120 in Fig. 2E) of the second metal gate structure, wherein a remaining portion of the second metal material electrode (element numbers are not shown in Fig. 2G but see 124 of 120 in Fig. 2E) forms a first conductive portion (element number is not shown in Fig. 2G but see 124 of 120 in Fig. 2E) of the second metal gate 
removing (see Fig. 2H and paragraph 0043) the mask structure 311 (Fig. 2G); 
depositing a metal layer (126 and addition layer of 126 formed above 126 of 120 in Fig. 2E; and see paragraph 0036, wherein “It should be noted that additional layers may be formed above and/or below gate dielectric layer 122, work function metal layer 124, and metal gate electrode layer 126, such as liner layers, interface layers, seed layers, adhesion layers, barrier layers, or the like.  In addition, gate dielectric layer 122, work function metal layer 124, and metal gate electrode layer 126 may include one or more materials and/or one or more layers.”) over the first dielectric layer (element number is not shown in Fig. 2E but see 112 in Fig. 2B), the first trench (element number is not shown in Fig. 2E but see 114 in Fig. 2D) and the second trench (element number is not shown in Fig. 2E but see 116 in Fig. 2D), wherein the metal layer (126 and addition layer of 126 formed above 126 of 120 in Fig. 2E; and see paragraph 0036) fills the second trench (element number is not shown in Fig. 2E but see 116 in Fig. 2D) and covers the first conductive portion (element number is not shown in Fig. 2G but see 124 of 120 in Fig. 2E); and 
etching (see Fig. 2G, paragraph 0040) the metal layer (126 and addition layer of 126 formed above 126 of 120 in Fig. 2E; and see paragraph 0036), wherein a remaining portion of the metal layer (126 and addition layer of 126 formed above 126 of 120 in Fig. 2E; and see paragraph 0036) is formed on a top surface and a sidewall surface of the first conductive portion (element number is not shown in Fig. 2G but see 124 of 120 in Fig. 2E).  
Ho does not disclose the remaining portion of the metal layer is in direct contact with a topmost surface of the first conductive portion. 
Yim discloses the remaining portion of the metal layer 430 (Fig. 1H, paragraph 0057) is in direct contact with a topmost surface of the first conductive portion 420 (Fig. 1H, paragraph 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 12, Ho further discloses the method as claimed in claim 11, wherein no metal layer (see Fig. 2G, wherein 118 has no metal layer (126 and addition layer of 126 formed above 126 of 120 in Fig. 2E)) remains over the first trench (element number is not shown in Fig. 2E but see 114 in Fig. 2D) after etching (see Fig. 2G, paragraph 0040) the metal layer (126 and addition layer of 126 formed above 126 of 120 in Fig. 2E; and see paragraph 0036).  
Regarding claim 13, Ho further discloses the method as claimed in claim 11, wherein during the etching process (see Fig. 2G, paragraph 0040) which etches the metal layer (126 and addition layer of 126 formed above 126 of 120 in Fig. 2E; and see paragraph 0036), the first metal material electrode (124 and 126 of 118 in Fig. 2E) of the first metal gate structure (124 and 126 of 118 in Fig. 2E) is etched (see paragraph 0038, wherein “wide metal gate structure 118 may also be etched”), and a remaining portion of the first metal material electrode (124 and 126 of 118 in Fig. 2E) in the first trench (element number is not shown in Fig. 2E but see 114 in Fig. 2D) forms a first metal electrode (124 and 126 of 118 in Fig. 2E) of the first metal gate structure.  
Regarding claim 16, Ho further discloses the method as claimed in claim 11, wherein before forming the first dielectric layer 112 (Fig. 2B, paragraph 0029), the method further comprises: forming a first dummy gate structure (110 of 104 in Fig. 2A, paragraph 0022) and a second dummy gate structure (110 of 106 in Fig. 2A, paragraph 0022) over the substrate 102 (Fig. 2A), wherein after forming the first dielectric layer 112 (Fig. 2B), the first dielectric layer 112 (Fig. 2B) surrounds the first dummy gate structure (110 of 104 in Fig. 2A) and the second 
Regarding claim 21, Ho further discloses the method as claimed in claim 11, wherein the second metal gate structure (122 and 124 of 120 in Fig. 2E, paragraph 0032) comprises a second gate dielectric layer 122 (Fig. 2E, paragraph 0032) below the second metal material electrode 124 (Fig. 2E).
Ho does not disclose a bottommost surface of the metal layer is in direct contact with the second gate dielectric layer.
Yim discloses a bottommost surface of the metal layer 430 (Fig. 1H, paragraph 0057) is in direct contact with the second gate dielectric layer 410 (Fig. 1H, paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ho to include a bottommost surface of the metal layer is in direct contact with the second gate dielectric layer, as taught by Yim, since, when the height uniformity (Yim, paragraph 0055) of the gate electrodes improves in the semiconductor devices, the variation of the threshold voltages caused by the height differences of the gate electrodes may be sufficiently minimized.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Yim as applied to claim 1 above, and further in view of Oh et al. (US 2017/0194210) (hereafter Oh).
Regarding claim 3, Ho further discloses the method as claimed in claim 1, further comprising: forming a first gate dielectric layer (122 of 118 in Fig. 2E, paragraph 0032), wherein the first gate dielectric layer (122 of 118 in Fig. 2E) is below the first metal electrode (124 and 
Ho and Yim do not disclose etching a portion of the first gate dielectric layer and a portion of the first metal electrode, such that a top surface of the first metal electrode is higher than a top surface of the first gate dielectric layer.  
Oh discloses etching (see Fig. 17F, paragraph 0169) a portion of the first gate dielectric layer (121-1 of B in Fig. 17E, paragraph 016) and a portion of the first metal electrode (123-1 and 125-1 of B in Fig. 17E, paragraph 016), such that a top surface (topmost surface of 125b of B) the first metal electrode (123b and 125b of B in Fig. 17F) is higher than a top surface (top surface of the horizontal portion of 121-1 of B in Fig. 17E) of the first gate dielectric layer (121-1 of B in Fig. 17E).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ho in view of Yim to include etching a portion of the first gate dielectric layer and a portion of the first metal electrode, such that a top surface of the first metal electrode is higher than a top surface of the first gate dielectric layer, as taught by Oh, since when the lower metal layers 127a and 127b (Oh, Fig. 7, paragraph 0062) are formed to have the U-shaped structure, contact areas between the lower metal layers 127a and 127b (Oh, Fig. 7, paragraph 0062) and the upper metal layers 129a and 129b (Oh, Fig. 7, paragraph 0062) may be changed, e.g., reduced, and thus an amount of moving electrons may be reduced.  Therefore, changes of the work functions of the upper metal layers 129a and 129b (Oh, Fig. 7, paragraph 0062) by the lower metal layers 127a and 127b (Oh, Fig. 7, paragraph 0062) may be minimized, and the threshold voltages may be finely adjusted due to the minimal changes of the work functions.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Yim in further view of Oh as applied to claim 3 above, and further in view of Bohr et al. (US .
Regarding claim 4, Ho in view of Yim and Oh discloses the method as claimed in claim 3, however Ho, Yim, and Oh do not disclose forming a second dielectric layer over the first metal electrode and the first gate dielectric layer, wherein the second dielectric layer has an inverted U-shaped structure.  
Bohr discloses forming a second dielectric layer 700 (Fig. 7C, paragraph 0072) over the first metal electrode 102a (Fig. 7C, paragraph 0071) and the first gate dielectric layer 104 (Fig. 7C, paragraph 0071), wherein the second dielectric layer 700 (Fig. 7C) has an inverted U-shaped structure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ho in view of Yim and Oh to include forming a second dielectric layer over the first metal electrode and the first gate dielectric layer, wherein the second dielectric layer has an inverted U-shaped structure, as taught by Bohr, since the insulating-cap layer 700 (Bohr, Fig. 7C, paragraph 0072) extends over the recessed spacers 108 (Bohr, Fig. 7C, paragraph 0072), thereby protecting the spacers during the trench contact 200 (Bohr, Fig. 7C, paragraph 0072) etch process and allowing a material to be used in the spacers 108 (Bohr, Fig. 7C, paragraph 0072) that is optimized for reducing parasitic capacitance between the trench contact 200 (Bohr, Fig. 7C, paragraph 0072) and the metal gate electrode 102 (Bohr, Fig. 7C, paragraph 0072).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Yim as applied to claim 11 above, and further in view of Xie et al. (US 2013/0187236) (hereafter Xie).
Regarding claim 14, Ho further discloses the method as claimed in claim 11, wherein after the etching process (see Fig. 2G, paragraph 0040) which etches the metal layer (126 and addition layer of 126 formed above 126 of 120 in Fig. 2E; and see paragraph 0036), the method 
Ho and Yim do not disclose the second dielectric layer fills the first trench.
Xie discloses the second dielectric layer 246 (Fig. 2Q, paragraph 0041) fills the first trench (element number is not shown in Fig. 2Q but see 226 of 200W in Fig. 2I and paragraph 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ho in view of Yim to include the second dielectric layer fills the first trench, as taught by Xie, since a layer of insulating material 246 (Xie, Fig. 2Q, paragraph 0041) is deposited and polished, which serves as a dielectric cap layer on top of the gate metals that prevents the source/drain contact shorting to the gate.
Regarding claim 15, Ho in view of Yim and Xie discloses the method as claimed in claim 14, however Ho and Yim do not disclose after thinning down the second dielectric layer, the second metal electrode of the second metal gate structure is covered by the second dielectric layer remaining in the second trench.  
Xie discloses after thinning (see Fig. 2Q and paragraph 0041, wherein “CMP”) down the second dielectric layer 246 (Fig. 2Q, paragraph 0041), the second metal electrode 244R (Fig. 2Q, paragraph 0040) of the second metal gate structure is covered by the second dielectric layer 246 (Fig. 2Q, paragraph 0041) remaining in the second trench (element number is not shown in Fig. 2Q but see 226 of 200P in Fig. 2I and paragraph 0042).  
It would have been obvious to one of ordinary skill in the art before the effective filing .

Allowable Subject Matter
Claims 17-19 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Ho et al. (US 2015/0228646), discloses the first conductive portion (element number is not shown in Fig. 2G but see 124 and 126 of 120 in Fig. 2E); and a metal layer (addition layer of 126 formed above 126 of 120 in Fig. 2E; and see paragraph 0036) but fails to disclose the first conductive portion has a protruding portion which is embedded in the metal layer. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming a semiconductor device structure, comprising: wherein the first conductive portion has a protruding portion which is embedded in the metal layer in combination with other elements of claim 17.

A closest prior art, Ho et al. (US 2015/0228646), discloses a method for forming a semiconductor device structure, comprising: forming a first dummy gate structure (110 of 104 in Fig. 2A, paragraph 0022) and a second dummy gate structure (110 of 106 in Fig. 2A, paragraph 0022) over a substrate 102 (Fig. 2B, paragraph 0027); forming a first dielectric layer 112 (Fig. 2B, paragraph 0029) surrounding the first dummy gate structure (110 of 104 in Fig. 2B) and the second dummy gate structure (110 of 106 in Fig. 2B); removing (see Fig. 2D and paragraph 0031) the first dummy gate structure (110 of 104 in Fig. 2A) and the second dummy gate structure (110 of 106 in Fig. 2A) to respectively form a first trench 114 (Fig. 2D, paragraph 0031) 

Response to Arguments
1. 	Applicant's arguments filed 1/28/2022 have been fully considered.
Applicant's arguments with respect to claims 1-16 and 21 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813